EXHIBIT 10.6

FIRST AMENDMENT TO SETTLEMENT AGREEMENT


This FIRST AMENDMENT TO SETTLEMENT AGREEMENT (this "Amendment") is made as of
April 22, 2015 by and among A.M. Castle & Co., Raging Capital Master Fund, Ltd.,
Raging Capital Management, LLC, William C. Martin, Steven W. Scheinkman, Kenneth
H. Traub and Allan J. Young.


RECITALS


WHEREAS, the parties hereto are parties to that certain Settlement Agreement,
dated as of March 17, 2015 (the "Agreement"); and


WHEREAS, pursuant to Section 5.5 of the Agreement, the parties desire to amend
the Agreement in certain respects, effective as of the date hereof.


NOW THEREFORE, in consideration of the mutual covenants and agreements contained
in this Amendment, the receipt and sufficiency of which are hereby acknowledged,
and intending to be legally bound, the parties hereby agree as follows:


AMENDMENT TO THE AGREEMENT


1.     Pursuant to Section 5.5 of the Agreement, Section 2.10 of the Agreement
is hereby amended and restated in its entirety to read as follows


"2.10 The Company agrees that, from and after the date of this
Agreement until one day after the 2016 Annual Meeting, the size
of the Board shall be fixed at nine directors."


2.     The other terms and conditions set forth in the Agreement not otherwise
amended pursuant to this Amendment shall continue in full force and effect.


3.    This Amendment may be executed in any number of counterparts, each of
which, when executed and delivered, shall be an original, but all of which shall
collectively constitute one and the same instrument.




[Signature Page Follows]

EX-44-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first written above.


 
A.M. CASTLE & CO.
 
 
 
 
By:
/s/ Marec E. Edgar
 
Name:
Marec E. Edgar
 
Title:
Vice President, General Counsel & Secretary
 
 
 
 
RAGING CAPITAL MASTER FUND, LTD.
 
By:
Raging Capital Management, LLC Investment Manager
 
 
 
 
By:
/s/ William C. Martin
 
Name:
William C. Martin
 
Title:
Chairman, Chief Investment Officer and Managing Member
 
 
 
 
RAGING CAPITAL MANAGEMENT, LLC
 
 
 
 
By:
/s/ William C. Martin
 
Name:
William C. Martin
 
Title:
Chairman, Chief Investment Officer and Managing Member
 
 
 
 
/s/ William C. Martin
 
William C. Martin
 
 
 
 
/s/ Steven W. Scheinkman
 
Steven W. Scheinkman
 
 
 
 
/s/ Kenneth H. Traub
 
Kenneth H. Traub
 
 
 
 
/s/ Allan J. Young
 
Allan J. Young
 
 
 




EX-45-